MORRIS, D. J.
Epitomizéd. Opinion
This was a proceeding by the U. S. for the destruction of 168 bottles of intoxicating liquor. The action was brought in the U. S. District Court of New Hampshire. One Abram Guay appeared as claimant The evidence disclosed that two federal officers went into the Province of Quebec for the purpose of obtaining information about transporting intoxicating liquors. While there they met Alexander Guay, the son of the claimant. They finally induced him to quote them prices to deliver a quantity of liquor to various point in New Hampshire and Vermont. The liquor was delivered in the absence of the claimant. The claimant admitted that the boy had authority to make sales for him, but ¿aimed that neither himself nor the boy had ever made any sales in the United States. In denying the government’s petition, the court held:
1. Where a person having no intention of committing a crime is induced by a federal-officer to do so, he cannot be convicted on the' evidence so obtained.
2. Where the defense in a criminal case is entrapment, and the evidence consists of testimony by officers joining with defendant for the alleged purpose of detecting the crime, to warrant a conviction the officers must have had reasonable suspicion that the defendant was -engaged in the commission of a crime or was about to be so engaged, or the original suggestion or initiative must have come from the accused.
3. Liquor brought into this jurisdiction from a foreign country through the enticement of federal officers and coming into the possession of such officers as the result of an unauthorized and wrongful seizure is -a violation of the National Prohibition Act relating to the- destruction of intoxicating liquors.